DETAILED ACTION
Claims 1, 4-6, 8-9, 12-13 and 15-20 are pending. Claims 1, 8, and 13 are amended. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is responsive to the amendment filed on February 24, 2021.  As directed by the amendment: claims 1, 8, and 13 have been amended, and claims 19 and 20 have been added.  Thus, claims 1, 4-6, 8-9, 12-13 and 15-20 are presently pending in this application.
Applicant’s amendment to the claims has not overcome the 35 USC §103 rejections.
Response to Arguments
Applicant's arguments filed February 24, 2021 have been fully considered but they are not persuasive. 
Applicant argues that Breite does not contemplate the lower stiffness of the outer layer.  While Breite does not particularly discuss the stiffness of the outer layer, the geometry of the outer layer as well as the materials of the outer layer render the stiffness of the outer layer as known to one having ordinary skill in the art, which is further expounded upon in the rejection below. 
Applicant argues that the references do not disclose or teach intermingling of the outer layer with the matrix material.  The examiner respectfully disagrees as the outer layer is described as being embedded in the matrix material (Breite, para. 0019). 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4-6, 8-9, 12-13, 15-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1, 8, and 13 recites “wherein the outer layer has a lower stiffness than the core”, but there is no support for this language in the specification.  Paragraph 0037 which Applicant cites for support states: “Further, the outer layer can have lower stiffness which reduces bending stresses and allows the overall tension member to have a larger thickness or diameter than just an aligned fiber tension member.”  This sentence does not state that the outer layer has a lower stiffness than the core but rather, it appears to be stating that some embodiments could have a lower stiffness as than the core.  It is at least ambiguous as to what is being described.  The stiffness of the core and the stiffness of the outer layer are never compared with each other.  The only other mention of stiffness in the specification is in para. 0035 which relates to selecting the load carrying fibers and the matrix material to achieve a desired stiffness, but does not relate this stiffness to the outer layer.  
The dependent claims inherit(s) the deficiency by nature of dependency.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4-6, 8-9, 12-13, 15-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1, 8, and 13 recites “wherein the outer layer has a lower stiffness than the core” but it is unclear what is meant by this phrase.  Stiffness is not merely a material 
The dependent claims inherit(s) the deficiency by nature of dependency.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4-5, 19, 13, 15, and 18 is/are rejected, as best understood, under 35 U.S.C. 103 as being unpatentable over Breite et al. (US 20150307321) (Fig. 4 embodiment) in view of De Angelis (US 6314711).
Regarding claim 1, Breite describes a tension member (hoisting member 400) for a lifting and/or hoisting system comprising: a core (core 402) including a plurality of individual load carrying fibers (strength component 404) arranged in a matrix material (matrix material 406); and an outer layer (sheathing 412) secured to the core including a plurality of outer fibers (sheathing is formed of CNT “carbon nanotube” tapes, para. 0020) arranged around a perimeter of the core (positioned around core 402, see Fig. 4, para. 0020), the outer layer including one or more outer fibers arranged off-axis (the sheathing 412 is spaced from the central axis) relative to the load carrying fibers (404) of the core (spaced from central load carrying fibers 404), wherein the plurality of outer fibers (carbon nanotube tapes) are braided (para. 0020) to form the outer layer (412); wherein the plurality of load carrying fibers (404) comprise one or more of carbon, glass, aramid (formed of carbon that may be combined with aramid fiber, para. 0012), nylon, and polymer fibers. 
Breite does not explicitly describe wherein the outer layer has a lower stiffness than the core.
Breite does describe the sheathing as including tapes which are depicted as flat components and are known as flat.  It is known that a flat component of the same material compared to a round, thicker component will bend easier when a perpendicular force is applied to each.  Breite describes that the material can be the same material (paras. 0012, 0020) and therefore the comparison of stiffness would be known.  That is, 
Therefore, It would have been obvious to a person having ordinary skill in the art prior to the time of filing the instant application that the outer layer members of Breite would have a lower stiffness than the core components. 
Breite does not explicitly describe that the fibers are arranged unidirectionally, substantially in a direction parallel to a tension member length.
In related art for elevator and other wires, De Angelis describes a synthetic fiber rope in which the fibers of the core 19 are laid unidirectionally, substantially in a direction parallel to a tension member length (see Fig. 2 depicting layout of various strands 9-12).  
It would have been obvious to a person having ordinary skill in the art prior to the time of filing the instant application to modify the direction of the strands of Breite to be as described in De Angelis in order to maximize the properties of the carbon fiber (having high tensile strength), that is, to maximize the tensile strength of the strands, rather than twisting the strands.
Regarding claim 4, the tension member of Breite as modified includes wherein the matrix material (406) is one or more of polyurethane, vinylester or epoxy (matrix material described as epoxy, para. 0012).  

Regarding claim 19, the member of Breite as modified includes wherein the matrix material (406) is intermingled with the outer layer (CNT surrounded or embedded in matrix material, para. 0019).  
Regarding claim 13, Breite describes a method of forming a tension member (hoisting member 400) for an elevator system comprising: arranging a plurality of load carrying fibers (strength component 404) along a length of the tension member (hoisting member 400); retaining the plurality of load carrying fibers (404) in a matrix material (matrix material 406) to define a core (core 402); and enclosing the core in an outer layer (sheathing 412) including a plurality of outer fibers (CNT “carbon nanotube” tapes, para. 0020) arranged around a perimeter of the core (positioned around core 402, see Fig. 4, para. 0020), the outer layer including one or more outer fibers arranged off-axis (the sheathing 412 is spaced from the central axis) relative to the load carrying fibers of the core (spaced from central load carrying fibers 404), wherein enclosing the core (402) in an outer layer (412) includes braiding (braiding described in para. 0020) the plurality of outer fibers (CNT tape) around the core (402) and wherein at least some of the fibers (see Fig. 4 for orientation of sheath) of the outer layer (412); wherein the plurality of load carrying fibers (404) comprise one or more of carbon, glass, aramid (formed of carbon that may be combined with aramid fiber, para. 0012), nylon, and polymer fibers.

Breite does describe the sheathing as including tapes which are depicted as flat components and are known as flat .  It is known that a flat component of the same material compared to a round, thicker component will bend easier when a perpendicular force is applied to each.  Breite describes that the material can be the same material (paras. 0012, 0020) and therefore the comparison of stiffness would be known.  That is, the thinner flat structure would bend more readily than the thicker round material.  Furthermore, the claims appear to be claiming a property of the particular structure.  The references cited include all of the structure and material limitations as claimed and therefore meet the claim limitations.
Therefore, It would have been obvious to a person having ordinary skill in the art prior to the time of filing the instant application that the outer layer members of Breite would have a lower stiffness than the core components. 
Breite does not explicitly describe that the fibers are arranged unidirectionally, substantially in a direction parallel to a tension member length.
In related art for elevator and other wires, De Angelis describes a synthetic fiber rope in which the fibers of the core 19 are laid unidirectionally, substantially in a direction parallel to a tension member length (see Fig. 2 depicting layout of various strands 9-12).  
It would have been obvious to a person having ordinary skill in the art prior to the time of filing the instant application to modify the direction of the strands of Breite to be as described in De Angelis in order to maximize the properties of the carbon fiber 
Regarding claim 15, the method of Breite further includes impregnating the outer layer (412) with an outer matrix material (see Fig. 4 in which the sheathing 412 extends into the matrix material 406 and coating 8 on the outer portion of hoisting member 400 and therefore is impregnated).  
Regarding claim 18 the method of Breite includes wherein the plurality of outer fibers (412) are formed from the same material as the plurality of load carrying fibers (both can be made utilizing aramid fibers, para. 0012 and 0020).
Claims 6 and 16 is/are rejected, as best understood, under 35 U.S.C. 103 as being unpatentable over the Fig. 4 embodiment of Breite in view of De Angelis and the Fig. 2 embodiment of Breite.
Regarding claim 6, the embodiment of Fig. 4 of Breite describes the limitations of claim 6, but does not explicitly describe wherein the core is formed by a pultrusion process.
In related art, the embodiment of Fig. 2 describes that the hoisting member can be formed by pultrusion (para. 0016).
It would have been obvious to a person having ordinary skill in the art prior to the time of filing the instant application to modify the tension member of Figure 4 of Breite to form the core via pultrusion, as taught in Figure 2 of Breite, in order to aid in structurally positioning the CNT within the core as described para. 0016 of Breite. 

In related art, the embodiment of Fig. 2 describes that the hoisting member can be formed by pultrusion (hoisting member can be manufactured by pultrusion, para. 0016).
It would have been obvious to a person having ordinary skill in the art prior to the time of filing the instant application to modify the manufacturing process of Figure 4 of Breite to include pultrusion, as taught in Figure 2 of Breite, in order to aid in structurally positioning the CNT within the core (para. 0016).
Claim 8, 9, 12 and 20 is/are rejected, as best understood, under 35 U.S.C. 103 as being unpatentable over the Fig. 13 embodiment of Breite in view of the Fig. 4 embodiment of Breite and De Angelis.
Regarding claim 8, Breite describes a belt (hoisting member 1300) for suspending and/or driving an elevator car (this phrase is interpreted as intended use, although the belt is specifically described as being for use in an elevator system, para. 0030), comprising: a plurality of tension members (interior composite members 1320) extending along a length of the belt, each tension member including: a core (core 1302) including a plurality of load carrying fibers (strength component 1304) arranged in a matrix material (matrix material 1306);  and a jacket (coating 1314) at least partially encapsulating the plurality of tension members (1320) to retain the plurality of tension members; wherein the plurality of load carrying fibers (1320) comprise one or more of  
The embodiment of Fig. 13 of Breite does not explicitly describe an outer layer secured to the core including a plurality of outer fibers arranged around a perimeter of the core, the outer layer including one or more outer fibers arranged off-axis relative to the load carrying fibers of the core, wherein the plurality of outer fibers) are braided to form the outer layer and wherein at least some of the fibers of the outer layer extend in a direction non-parallel to the central axis of the core.
The embodiment of Fig. 4 of Breite includes an outer layer (sheathing 412) secured to the core including a plurality of outer fibers (CNT “carbon nanotube” tapes) arranged around a perimeter of the core (positioned around core 420, see Fig. 4, para. 0020), the outer layer including one or more outer fibers arranged off-axis (the sheathing 412 is spaced from the central axis) relative to the load carrying fibers (404) of the core (spaced from central load carrying fibers 404), wherein the outer layer includes a plurality of outer fibers (CNT tape, para. 0020) braided (para. 0020) to form the outer layer (412) and wherein at least some of the fibers (see Fig. 4 for orientation of sheath) of the outer layer (412) extend in a direction non-parallel to the central axis of the core (the layers surround the core and extend the length of the core, the fibers are braided, para. 0020, such that at least a portion of the fibers would be at an angle compared to the core due to the fact that a braided fiber is not a straight or linear fiber).
It would have been obvious to a person having ordinary skill in the art prior to the time of filing the instant application to modify the tension members of Figure 13 of Breite to include the sheathing of the embodiment of Fig. 4 of Breite in order to provide 
Breite does not explicitly describe wherein the outer layer has a lower stiffness than the core.
Breite does describe the sheathing as including tapes which are depicted as flat components and are known as flat .  It is known that a flat component of the same material compared to a round, thicker component will bend easier when a perpendicular force is applied to each.  Breite describes that the material can be the same material (paras. 0012, 0020) and therefore the comparison of stiffness would be known.  That is, the thinner flat structure would bend more readily than the thicker round material.  Furthermore, the claims appear to be claiming a property of the particular structure.  The references cited include all of the structure and material limitations as claimed and therefore meet the claim limitations.
Therefore, it would have been obvious to a person having ordinary skill in the art prior to the time of filing the instant application that the outer layer members of Breite would have a lower stiffness than the core components. 
Breite does not explicitly describe that the fibers are arranged unidirectionally, substantially in a direction parallel to a tension member length.
In related art for elevator and other wires, De Angelis describes a synthetic fiber rope in which the fibers of the core 19 are laid unidirectionally, substantially in a direction parallel to a tension member length (see Fig. 2 depicting layout of various strands 9-12).  

Regarding claim 9, the belt of Breite as modified includes wherein the plurality of tension members (1320) are arranged along a lateral width of the belt (see Fig. 13 depicting arrangement of tension members 1320).  
Regarding claim 12, the embodiment of Fig. 13 of Breite describes the limitations of claim 12 but does not explicitly describe wherein the plurality of outer fibers are formed from the same material as the plurality of load carrying fibers.
In related art, the embodiment of Fig. 4 of Breite describes wherein the plurality of outer fibers (sheathing 412) are formed from the same material as the plurality of load carrying fibers (each can be made with aramid fiber, para. 0012, 0020).
It would have been obvious to a person having ordinary skill in the art prior to the time of filing the instant application to modify the tension members of the embodiment of Fig. 13 of Breite to include the sheathing as described with respect to Fig. 4 of Breite, in order to provide additional structural support to the hoisting members (para. 0035).
Regarding claim 20, the member of Breite as modified includes wherein the matrix material (406) is intermingled with the outer layer (CNT surrounded or embedded in matrix material, para. 0019).  
Claim 17 is rejected, as best understood, under 35 U.S.C. 103 as being unpatentable over the Fig. 4 embodiment of Breite in view of De Angelis, the Fig. 2 embodiment of Breite and Pelto-Huikko et al. (US 20130206516).
Regarding claim 17, the method of Breite as modified describes all the limitations of claim 17 but does not explicitly describe cutting the tension member to a selected length.  
In related art, Pelto-Huikko describes cutting a length of rope for use in an elevator (claim 22).
It would have been obvious to a person having ordinary skill in the art prior to the time of filing the instant application to modify the method of Breite to include the step of cutting, as taught by Pelto-Huikko, in order to permit the tension member to be able to be sized for use with a particular elevator system.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Arumugasaamy (US 5727357) appears to be able to be utilized as at least an obviousness type rejection (see Fig. 1 as well as Fig. 6 which appears to depict a similar process as shown in the present application).
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK J LYNCH whose telephone number is (571)272-1145.  The examiner can normally be reached on M-Th, Alt F: 7:30AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clint Ostrup can be reached on 571-272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 





/PATRICK J. LYNCH/Examiner, Art Unit 3732       
                                                                                                                                                                                                 
/SHAUN R HURLEY/Primary Examiner, Art Unit 3732